Order entered March 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01648-CV

                                MELENISA BROWN, Appellant

                                                 V.

                          FLAGSHIP CARWASH & LUBE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01633-D

                                             ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated

December 31, 2013, we notified the Court Reporter that the reporter’s record was overdue. We

directed the Court Reporter to file the record within thirty days. To date, the reporter’s record

has not been filed. Also by postcard dated December 31, 2013, we notified the Dallas County

Clerk that the clerk’s record was overdue. We directed the County Clerk to file the clerk’s

record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County Clerk to file, within TEN DAYS of

the date of this order, either the clerk’s record or written verification that appellant has not been

found indigent and has not paid for the record. We notify appellant that if we receive verification
he is not indigent and has not paid for the record, we will, without further notice, dismiss the

appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER David Roy, Official Court Reporter for County Court at Law No. 4, to file,

within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2) written

verification that no hearings were recorded; or (3) written verification that appellant has not been

found indigent and has not paid for the record. We notify appellant that if we receive verification

he is not indigent and has not paid for the record, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       John Warren
       Dallas County Clerk

       David Roy
       Official Court Reporter, County Court at Law No. 4



                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE